Citation Nr: 0124496	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  01-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher disability evaluation for 
bursitis of the left shoulder (major).

2.  Entitlement to a higher disability evaluation for 
bursitis of the right shoulder (minor).

3.  Entitlement to a higher disability evaluation for 
degenerative changes of the cervical spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to December 
1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO) which, in pertinent part, granted service connection and 
assigned noncompensable disability evaluations for the 
aforementioned disorders.

The veteran's claims folder was thereafter permanently 
transferred to the Montgomery, Alabama VARO as she now 
resides in that jurisdiction.

The veteran failed to report for her scheduled August 2001 
personal hearing before a Member of the Board at the 
Montgomery VARO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained by the agency of 
original jurisdiction.

2.  The record establishes that the veteran's left upper 
extremity is her dominant (major) extremity.

3.  Throughout this appeal, the veteran's bilateral bursitis 
of the shoulders has been primarily manifested by subjective 
complaints of pain with normal range of motion.  There have 
been no deformities, swelling or redness appreciated.  X-rays 
of the shoulders were within normal limits.

4.  Throughout this appeal, the veteran's cervical spine 
disorder has been manifested by complaints of pain, with 
slight limitation of flexion and extension, and degenerative 
arthritis at C4-7 with an associated bulge confirmed by x-
ray.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a compensable disability 
evaluation for bursitis of the left shoulder (major) are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5019, 5201 (2001).

2.  The criteria for assignment of a compensable disability 
evaluation for bursitis of the right shoulder (minor) are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5019, 5201 (2001).

3.  The criteria for assignment of a 10 percent disability 
evaluation, and no more, for degenerative changes of the 
cervical spine are met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5003, 5290 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the appellant in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist and more specifically defined it.  Id.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulatory changes 
have also been made in light of VCAA with respect to all 
claims for VA benefits, to include new and material evidence 
claims.  See Duty to Assist Regulations for VA, 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).

The VCAA and Duty to Assist Regulations for VA (except those 
pertaining to new and material evidence claims) are 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The regulatory 
changes pertaining to new and material evidence claims are 
only applicable to claims filed on or after the effective 
date of the regulatory change, August 29, 2001.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2001).  Duty to Assist 
Regulations for VA, 66 Fed. Reg. at 45629 (Aug. 29, 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As a preliminary matter, it is 
noted that the recent regulatory changes merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  In this case, the veteran's service medical 
records have been associated with her claims folder, and she 
was afforded VA examination with respect to her orthopedic 
disabilities in March 1999 and August 2000.  The veteran was 
also informed of the reasons and bases for the assignment of 
a noncompensable disability evaluation for each disorder in 
both the rating decision and the statement of the case.  
Neither she nor her accredited representative have indicated 
that there is any additional pertinent information that has 
not been associated with the claims file.  Thus, the Board 
finds that the veteran will not be prejudiced by the Board's 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1 and 4.2 (2001).  

As a preliminary matter, the Board observes that the Court 
has held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court noted that a claim for 
increased rating is a new claim, which is based upon facts 
different from those relied upon in a prior final denial of 
the veteran's claim.  Original claims are, as matter of law, 
those placed into appellate status by virtue of a NOD 
expressing disagreement with the initial rating awards and 
never ultimately resolved until the Board decision on appeal.  
See Fenderson at 125 (citations omitted).  At the time of an 
initial rating, "separate ratings can be assigned for 
separate periods of time based on the facts found," a 
practice known as "staged" ratings."  See Fenderson at 126 
(citing 38 C.F.R. §§ 3.400, 3.500).  The orthopedic 
disabilities at issue presently before the Board all involve 
initial ratings.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2001); see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  38 C.F.R. § 4.59 (2001).

Review of the record reveals that the veteran had a normal 
clinical evaluation of the upper extremities and spine on 
pre-enlistment examination in March 1995.  She was deemed to 
be qualified for service on physical inspection in June 1995.  
However, the veteran thereafter complained of grinding in her 
left shoulder on movement, as well as pain in the mid-back to 
the neck, in August 1995.  Examination revealed diagnoses of 
snapping scapula with rhomboid strain.  She was also seen 
with complaints of left shoulder pain in October 1995.  In 
March and May 1996, she was assessed with bursitis of the 
left shoulder and the right shoulder with cervical pathology.  
She was referred to Physical Therapy; however, she continued 
to be seen on occasion with left and right shoulder pain.  A 
September 1998 Physical Evaluation Board (PEB) examination 
report reflects that the veteran had normal range of motion 
of the left shoulder, including on abduction, flexion, 
internal and external rotation.  However, there was slight 
tenderness over the scapula to pressure.  In October 1998, 
the PEB found that the veteran was unfit for duty on account 
of aggravation of pre-existing left snapping scapula 
syndrome.  The disability was found to be asymptomatic, i.e. 
noncompensably disabling at entry.  In December 1998, the 
veteran was seen with complaints of right shoulder pain.  An 
assessment of right shoulder arthrosis was indicated.

In conjunction with the present appeal, the veteran was 
afforded VA examination in March 1999.  At that time, the 
veteran complained that any activity that causes her to use 
her left arm over her head and in an extended position 
aggravates the pain.  She complained of flare-ups on a daily 
basis.  She denied any incoordination, but complained of 
weakness in her left arm, and to a lesser extent, the right.  
The veteran stated that she was left-handed and was still 
capable of carrying out the activities of normal living.  She 
stated that she used a local liniment with massage, as well 
as up to nine Aleve tablets a day, for some moderate relief.  
The veteran further noted that she has a crick in her neck 
occasionally when she moves her head, and also a grinding 
sensation in the posterior left neck area.  On physical 
examination, it was noted, in pertinent part, that the 
veteran had a normal gait.  The examiner indicated that she 
entered the examination room in no distress, undressed and 
dressed, as well as climbed on and off the table, with ease.  
Examination of the shoulder revealed no deformities, 
swelling, redness or tenderness; however, the veteran stated 
that there was one small area over the left bicipital groove, 
as well as an area over the left trapezius, that was somewhat 
tender to palpation.  Range of motion in the upper 
extremities was entirely normal, including on adduction, 
abduction, internal and external rotation, forward flexion 
and extension.  Neurological examination was normal.  X-rays 
of the shoulders were normal; x-rays of the cervical spine 
revealed the presence of mild degenerative changes involving 
the facet joints of the lower cervical spine.  The diagnoses 
included mild degenerative changes of the cervical spine by 
x-ray, with pain in the neck and shoulder areas.

The veteran was also afforded VA orthopedic examination in 
August 2000, at which time she complained of pain in neck 
beginning in approximately the thoracic area and extending up 
to the occiput, with occasional weakness in the left arm, 
greater than the right, fatigability and loss of endurance.  
Precipitating factors included lifting, driving, carrying 
anything for an extended period of time or raising her arms 
above her head.  Alleviating factors included heat and rest, 
taking medications and using a TENS unit which she got from 
physical therapy.  On physical examination of the veteran, 
inspection of the bilateral shoulders demonstrated no 
external abnormalities.  There was no swelling, joint 
effusion, erythema or other abnormalities appreciated.  Range 
of motion testing was accomplished with a goniometer, and 
revealed essentially a full, normal active and passive range 
of motion to both shoulder joints.  On the right, she was 
able to flex from 0 to 170 degrees, and had abduction from 0 
to 160 degrees, external rotation 0 to 90 degrees and 
internal rotation from 0 to 90 degrees.  On the left, she was 
noted to also have full active and passive range of motion 
within the normal ranges outlined above.  There was no 
crepitance palpable with joint motion.  There was also no 
pain within the joint on arm motion.  Within the cervical 
spine, inspection demonstrated no abnormalities.  

The examiner noted that the veteran appeared to have a slight 
loss of normal cervical lordosis.  There was no appreciable 
muscle spasm on palpation.  She was able to flex to 
approximately 60 degrees and extend to approximately 40 
degrees, with rotation achieved to approximately 65 degrees 
bilaterally.  There was some tenderness to palpation 
throughout the cervical spine and the paraspinous 
musculature, as well as over in the musculature over the 
shoulders.  On neurological examination, her strength was 5/5 
throughout both upper extremities.  Deep tendon reflexes were 
diminished throughout; one at the biceps bilaterally, one at 
the triceps, 1+ at the knee and one at the ankles.  Sensory 
examination revealed no definitive deficits to light touch, 
pinprick or proprioceptive testing.  The veteran was noted to 
ambulate with a tandem, fluid gait.  She was able to stand on 
her heels and toes, and had a negative Romberg's sign.  

A May 2000 MRI of the cervical spine demonstrated moderate 
degenerative osteoarthritic changes, as well as disc bulges, 
at C5-6, C4-5 and C6-7.  At C5-6, there was a posterior 
osteophyte, as well as bulging disc, which effaced the thecal 
sac, because there was no definitive canal stenosis or 
neuroforaminal narrowing.  The diagnostic impression was 
degenerative arthritis of the cervical spine with osteophytes 
at C4-5, C5-6 and C6-7, worse at C5-6, with an associated 
disc bulge.  The examiner noted that there was no definitive 
evidence, however, of nerve root or spinal cord compression 
and, on examination, the veteran did not have a clear 
radiculopathy that isolates itself to a particular nerve 
root.

Under the applicable criteria, it is noted that bursitis will 
be rated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5019 (2001). Diagnostic Code 5003 
(degenerative arthritis), in turn, provides that compensation 
may be awarded under three circumstances, when established by 
x-ray: (1) when limitation of motion meets the schedular 
criteria for the joint(s) affected and is objectively 
confirmed, such as by swelling, muscle spasm, or satisfactory 
evidence of painful motion; (2) when objectively confirmed 
limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints, and crepitation on flexion identifies 
diseased points of contact, and together with Diagnostic Code 
5003 deems painful motion from x-ray documented arthritis to 
be limited motion, even without actually limited motion and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Hicks, 8 Vet. App. at 420-21 (1995) (citations omitted).

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14 (2001), because there may be 
additional disability in excess of limitation of motion as a 
result of pain or pain on repeated use of a joint.  
Schafrath, 1 Vet. App. at 592 (1991); Hicks and DeLuca, 
supra.  In other words, when rating for limitation of motion, 
a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated 
use of the joint.

Under the applicable criteria, limitation of an arm at the 
shoulder level warrants a 20 evaluation whether it is the 
major or minor extremity.  When motion is limited to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the major extremity and 20 percent for the 
minor extremity.  When motion is limited to 25 degrees from 
the side, a 40 percent evaluation is warranted for the major 
extremity and 30 percent for the minor extremity.  38 C.F.R. 
Part 4, Diagnostic Code 5201 (2001).  Full flexion and 
extension of the shoulder is from 0 to 180 degrees.  Full 
external rotation and internal rotation of the shoulder is 
from 0 to 90 degrees.  38 C.F.R.§ 4.71, Plate I (2001).

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation is assigned for severe limitation of 
motion. 38 C.F.R. Part 4, Diagnostic Code 5290 (2001).

The words "slight," "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, it is incumbent upon the Board to arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2001).  Terminology such as 
"slight," "moderate" and "severe" used by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

After a contemporaneous review of the record, the Board finds 
that entitlement to compensable disability evaluations for 
bursitis of the left and right shoulders is not shown.  
However, the veteran's cervical spine disability more closely 
approximates an evaluation of 10 percent and no more.

i.  Shoulder Disorders

In this case, the medical evidence of record confirms that 
the veteran's left upper extremity is her dominant (major) 
extremity.  See 38 C.F.R. § 4.69 (2001).
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Although the veteran's in-service examiners have on occasion 
indicated the presence of bursitis of the left and right 
shoulders, the Board observes that no abnormality is 
established by x-ray evidence.  In addition, x-rays of the 
shoulder taken in conjunction with VA examination in March 
1999, about three months following discharge from service, 
were noted to be normal.  In the absence of x-ray evidence of 
joint abnormality, Diagnostic Code 5003 is not for 
application in this case.

Although the veteran has on occasion complained of pain and 
weakness on any activity that causes her to use hear arms 
above her head, she has been consistently noted to have full, 
normal active and passive range of motion to both shoulder 
joints.  Therefore, entitlement to a compensable disability 
evaluation under Diagnostic Code 5201 is also not indicated.  
Moreover, there is no objective evidence of any other 
abnormality of the shoulders as to afford compensable 
disability evaluation under Diagnostic Codes 5200 (ankylosis 
of scapulohumeral articulation), 5202 (impairment of the 
humerus) or 5203 (impairment of the clavicle or scapula).

The Board has also considered whether there is any other 
functional limitations imposed by this disorder.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  However, the 
veteran's complaints of pain, weakness, stiffness, 
fatigability and a lack of endurance because of her bilateral 
shoulder disorder, are not supported by the clinical 
findings.  Although the veteran has indicated tenderness to 
palpation in the musculature on top of the shoulders, she 
reported in no distress, undressed and dressed, as well as 
climbed on and off the examination table, with ease.  She has 
consistently been seen with full active and passive range of 
motion of the shoulders.  Moreover, on most recent 
examination, it was specifically indicated that there has 
been no objective evidence of crepitance palpable with or 
pain on joint motion.  Thus, the Board is satisfied that the 
veteran's bilateral shoulder disorder does not warrant a 
compensable disability evaluation.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath, 
supra.  In this case, the Board finds no provisions upon 
which to assign higher ratings.  Therefore, the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claims for increased ratings for bursitis of 
the left and the right shoulders.  The doctrine of reasonable 
doubt, therefore, does not apply in this case.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).

ii.  Cervical Spine Disorder

The rating schedule contemplates that in the absence of 
vertebral fracture or complete bony fixation (ankylosis), the 
veteran will be rated based on limitation of motion of the 
cervical spine.  As noted above, the veteran's August 2000 VA 
orthopedic examination report shows that the veteran has a 
slight loss of the normal lumbar lordosis.  She achieved 
flexion to 60 degrees, with extension to 40 degrees and 
rotation to 65 degrees bilaterally.  Tenderness to palpation 
throughout the cervical spine was also indicated.

In view of the objective findings shown on most recent VA 
examination and the veteran's complaints of chronic neck 
pain, the Board finds that the veteran's degenerative 
arthritis at C4-7 with an associated bulge confirmed by x-ray 
has more closely approximated a slight cervical spine 
disability under Diagnostic Code 5290 throughout this appeal.  
Consideration has been given as to whether the disability 
meets the criteria for a higher disability rating.  However, 
there is no objective evidence of vertebral fracture such as 
to afford a compensable disability evaluation under 
Diagnostic Code 5285.  Although the veteran's August 2000 VA 
examination shows some limitation of motion and tenderness to 
palpation of the cervical spine, the veteran's overall 
symptomatology is not shown to warrant a 20 percent 
disability rating under Diagnostic Code 5290.  The Board 
further notes that there was also no objective evidence of 
moderate intervertebral disc syndrome or lumbosacral strain 
with muscle spasm on extreme forward bending or loss of 
lateral spine motion as to warrant a 20 percent disability 
rating under either Diagnostic Code 5293 or 5295.  Although 
the veteran has also complained of radiculopathy, the 
objective findings show that she has 5/5 strength in the 
upper extremities.  Although deep tendon reflexes were 
indicated to be diminished throughout, the examiner noted 
that there was no definitive evidence of nerve root or spinal 
cord compression insofar as she did not have a clear 
radiculopathy that isolated itself to a particular nerve 
root.  In addition, sensory examination revealed no 
definitive deficits to light touch, pinprick or 
proprioceptive testing.  Consequently, no more than a 10 
percent disability evaluation is justified.

iii.  Conclusion

In reaching above-mentioned determinations, the Board has 
considered all relevant evidence of record, including 
treatment records and statements from the veteran not 
specifically discussed above.  See Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000) (citing Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).

It should be emphasized that the diagnoses and clinical 
findings rendered on the VA examinations are consistent with 
the veteran's medical history, described in detail above, and 
are essentially uncontradicted by any other recent medical 
evidence of record.  The veteran is not shown to be qualified 
to render a medical diagnosis or opinion.  Hence, her views 
as to the complaints and/or the extent of functional 
impairment in her bilateral shoulder and cervical disorders 
are specifically outweighed by the medical evidence of record 
cited above.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

In addition, application of the extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2001).  
Although the veteran has indicated that she has been 
unemployed since military discharge, there is no objective 
evidence that the veteran's service-connected shoulder and 
cervical disabilities present such an exceptional or unusual 
disability pictures, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

The claim of entitlement to a higher disability evaluation 
for bursitis of the left shoulder (major) is denied.

The claim of entitlement to a higher disability evaluation 
for bursitis of the right shoulder (minor) is denied.

Entitlement to a 10 percent disability evaluation, and no 
more, for degenerative changes of the cervical spine is 
granted, subject to the regulations governing payment of 
monetary awards.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

